DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-14) in the reply filed on 4/15/22 is acknowledged.  The traversal is on the ground(s) that there is not a search and/or examination burden on the Examiner.  This is not found persuasive because there would be an additional search for an additional set of claims and thus it would be a burden on the Examiner.  The requirement is still deemed proper and is therefore made FINAL.
Claims 15-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pearce (US 2008/0083378).
For claim 1, Pearce teaches an apparatus comprising:
a cap section (50);
a central section (10);
a container section (40); and
a first inner object (treats therein);
wherein the cap section is configured to removably attach to a first end of the central section;
wherein the container section is configured to removably attach to a second end of the central section, wherein the second end of the central section opposes the first end of the central section;
wherein the first inner object is configured to fit through a first opening of the central section into an inner chamber of the central section;
wherein the first opening of the central section is located at the second end of the central section;
wherein the first inner object is configured so that it does not fit through a second opening of the central section; and
wherein the second opening of the central section is located at the first end of the central section (see Figures 1-1B).
For claim 3, Pearce teaches a plurality of treats; and wherein each of the plurality of treats is configured to fit through the second opening of the central section (see Figures 1-1B).
For claim 7, Pearce teaches wherein the cap section (50) has an inner chamber having an inner diameter which is greater than a diameter of the second opening of the central section (10) (see Figures 1-1B). 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 2, 6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 2008/0083378).
For claim 2, as described above, Pearce discloses most of the claimed invention except for indicating that the first inner object has a specific shape (i.e. a ball).  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the pet mat of Waldner in whatever form or shape was desired or expedient, wherein applicant did not provide a reason or a stated problem is solved by having the specific shape as claimed versus the shape taught by the prior art.  Note that a change in form or shape is generally recognized as being well known within the level to one of ordinary skill in the art depending on one’s intended use.  
For claim 6, as described above, Pearce discloses most of the claimed invention except for indicating that the cap section has a specific shape (i.e. a spherical shell).  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the pet mat of Waldner in whatever form or shape was desired or expedient, wherein applicant did not provide a reason or a stated problem is solved by having the specific shape as claimed versus the shape taught by the prior art.  Note that a change in form or shape is generally recognized as being well known within the level to one of ordinary skill in the art depending on one’s intended use.  
For claim 8, as described above, Pearce discloses most of the claimed invention except for mentioning wherein the first inner object has a largest dimension which is less than half of an inner diameter of an inner chamber of the container section.  However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Pearce so as to include “the first inner object has a largest dimension which is less than half of an inner diameter of an inner chamber of the container section”, since applicant did not provide a reason and/or showing any criticality as to why the diameter of the first inner object has to be less than half of an inner diameter of an inner chamber of the container section and that one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the diameter of the first inner object such as one taught by Pearce. 
For claim 10, as described above, Pearce discloses most of the claimed invention except for mentioning wherein a diameter of the second opening of the central section is less than half a diameter of the first opening of the central section.  However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Pearce so as to include “a diameter of the second opening of the central section is less than half a diameter of the first opening of the central section”, since applicant did not provide a reason and/or showing any criticality as to why the diameter of the second opening has to be less than half of a diameter of the first opening of the central section and that one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the diameter of the second opening such as one taught by Pearce. 
For claim 11, as described above, Pearce discloses most of the claimed invention except for mentioning wherein the central section has a single ridge located at the first end; and wherein the cap section is configured to attach to the first end of the central section by a slot of the cap section mating with the single ridge, by pushing the cap section onto the central section, without rotating the cap section with respect to the central section.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Pearce so as to attach the central section and the cap section by utilizing a ridge and slot mating technique, since the Examiner takes Official Notice that such process is old and well known technique used throughout the art for providing a secure attachment between two structural components.
	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 2008/0083378) in view of Day (US 2015/0359195).
For claim 4, as described above, Pearce discloses most of the claimed invention except for mentioning a sleeve which is configured to surround the central section, and to inhibit a portion of the central section from contacting a floor surface.
Day teaches that it is old and well known in the art to provide a sleeve (34) surrounding the central section (32) of a pet toy and feeder.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Pearce so as to include the use of a sleeve, in a similar manner as taught in Day, so as to provide additional support and/or reinforcement to the overall integrity of the pet toy and feeder.
For claim 9, as described above, Pearce discloses most of the claimed invention except for mentioning wherein the sleeve has a height when attached to and surrounding the central section, such that the height of the sleeve is at least half of the height of the central section from the first end of the central section to the second end of the central section.  
Day teaches that it is old and well known in the art to provide a sleeve (34) surrounding the central section (32) of a pet toy and feeder.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Pearce so as to include the use of a sleeve, in a similar manner as taught in Day, so as to provide additional support and/or reinforcement to the overall integrity of the pet toy and feeder.
Furthermore, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Pearce as modified by Day (emphasis on Day) so as to include “the height of the sleeve is at least half of the height of the central section from the first end of the central section to the second end of the central section”, since applicant did not provide a reason and/or showing any criticality as to why the height of the sleeve has to be at least half of the height of the central section from the first end of the central section to the second end of the central section and that one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the height of the sleeve such as one taught by Pearce as modified by Day (emphasis on Day). 
	Claims 5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 2008/0083378) in view of Jones et al. (US 2016/0255805).
For claim 5, as described above, Pearce discloses most of the claimed invention except for mentioning wherein the container section is a measuring cup.
Jones et al. teach that it is old and well known in the art to provide a fill level indicia (195) in a pet feeder for the purpose of measuring feed within the feeder.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Pearce so as to include the use of a measuring indicia, in a similar manner as taught in Jones et al., for the purpose of measuring feed within the feeder.
For claim 12, as described above, Pearce discloses most of the claimed invention except for mentioning wherein the height of the container section is at least half of the height of the cylindrical section of the central section.  However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Pearce as modified by Jones et al. so as to include “the height of the container section is at least half of the height of the cylindrical section of the central section”, since applicant did not provide a reason and/or showing any criticality as to why the height of the container section has to be at least half of the height of the cylindrical section of the central section and that one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the height of the container section such as one taught by Pearce as modified by Jones et al.. 
For claim 13, as described above, Pearce discloses most of the claimed invention except for mentioning: 1) a measuring cup and 2) wherein the central section is a bottle having an first opening at the second end of the central section.
Regarding 1), Jones et al. teach that it is old and well known in the art to provide a fill level indicia (195) in a pet feeder for the purpose of measuring feed within the feeder.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Pearce so as to include the use of a measuring indicia, in a similar manner as taught in Jones et al., for the purpose of measuring feed within the feeder.
Regarding 2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the central section of Pearce in whatever form or shape (i.e., bottle) was desired or expedient, wherein applicant did not provide a reason or a stated problem is solved by having the specific form or shape as claimed versus the shape taught by the prior art.  Note that a change in form or shape is generally recognized as being well known within the level to one of ordinary skill in the art depending on one’s intended use.  
For claim 14, as described above, Pearce as modified by Jones et al. discloses most of the claimed invention except for mentioning wherein the height of the container section is at least half of the height of the cylindrical section of the central section.  However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Pearce as modified by Jones et al. so as to include “the height of the container section is at least half of the height of the cylindrical section of the central section”, since applicant did not provide a reason and/or showing any criticality as to why the height of the container section has to be at least half of the height of the cylindrical section of the central section and that one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the height of the container section such as one taught by Pearce as modified by Jones et al.. 
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior arts Graves et al. (US 2016/0165840), Day (US 2015/0359195) and Lai (US 2011/0297093) teach an animal feed dispenser having inserting treats therein similar to Applicant’s present invention.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644